Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending in the application.

Response to Arguments

Applicant’s arguments, see pages 10-13, filed 11/3/20, with respect to the written description rejections of claims 12-21 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pages 13-19, filed 11/3/20, with respect to the indefinite rejections of claims 12-21 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn
Applicant’s arguments, see pages 19-29, filed 11/3/20, with respect to the rejections of claims 1-25 under 35 U.S.C. 102(a)(2) (as anticipated by Gobriel et al, US 2018/0083866) or under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made (please see the detail rejections below).

Claim Objection
	The following claims are objected to because of grammatical or typographical errors: Claim 15, line 5, “forward the work element that is selected the egress buffer” should be “forward the work element that is selected to the egress buffer”

Claim Rejections – 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeCusatis et al, U.S. Patent Application Publication 2015/0172169 (hereinafter DeCusatis).
As per claim 1, DeCusatis teaches the invention as claimed performed on a compute platform having a network controller coupled to a network and running a plurality of applications in one of a plurality of virtual machines or containers hosted by the compute platform ([51][54], e.g., host having NIC coupled to the network and running applications in VMs hosted on the host), the method comprising:
performing, on the network controller, Quality of Service (QoS) traffic classification to classify packets encapsulating data generated by the plurality of applications into QoS traffic classes, wherein packets belonging to a given traffic flow are classified to the same QoS traffic class ([57][66][70][71][76].e.g., arranging/grouping, on the NIC, packets of each data flow based on different QoS policy.  NIC assigning different priority levels to different data flows by arranging/grouping the data flows to logical queues assigned with priority levels.  NIC performs QoS of a data flow based on the assigned priority level for that particular data flow, wherein subsequent packets of the data flow are map to the queue assigned to the priority level as the initial packet of the data flow);

transmitting packets that are scheduled for egress onto the network via the network port ([56][57][66][70][71][76].e.g., NIC sends the data flow based on the arranged priority levels or arranged block/send control to the network via the NIC port).
As per claim 22, DeCusatis teaches the invention as claimed comprising:
a compute platform, comprising a processor operatively coupled to system memory and having an input/output (I/O) interface (fig.1 and 4);
a network controller, coupled to the processor via the I/O interface and having a network port coupled (fig. 1 and 4, e.g., network adaptor/NIC),
wherein the system is configured to perform operations when installed in a data center ([51]) and the network port is coupled to a network in the data center (420, fig. 4) including,
host one of a plurality of virtual machines or containers in which a plurality of applications are run ([54]);
perform data plane operations via execution of software running in the virtual machines or containers, the data plane operations including encapsulating data generated by the plurality of applications into packets to be sent over the network as traffic flows (fig. 4; [54][55], e.g., applications executed on VMs sends data formatted as packets to be sent over the network);

schedule egress of classified packets to be transmitted outbound from the network controller onto the network, wherein the classified packets are scheduled for egress as a function of QoS traffic classifications of the packets ([57][66][70][71][76] e.g., NIC arranges to send data flow associated with higher priority level over data flow with lower priority level onto the network; NIC organizes to block a particular data flow and to send other data flow); and
transmit packets that are scheduled for egress onto the network via the network port ([56][57][66][70][71][76].e.g., NIC sends the data flow based on the arranged priority levels or arranged block/send control to the network via the NIC port).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis in view of Zuo et al, U.S. Patent Application Publication 2013/0298123 (hereinafter Zuo).

As per claim 2, DeCusatis teaches the invention as claimed in claim 1 above.  Although DeCusatis teaches wherein the compute platform is located in a data center ([3][51]), and wherein packets are classified into QoS traffic classes on the network controller using QoS traffic classifier policies provided ([57], e.g., data flows are assigned into priority levels on the NIC using different QoS policies provided), however, DeCusatis does not specifically teach that the QoS policy provided by one or more of a data center operator, a management entity of the data center, and an orchestrator entity of the data center.  Zuo teaches QoS policy provided by one or more of a data center operator, a management entity of the data center, and an orchestrator entity of the data center ([7][50], e.g., administrator, tenant of data center or physical machine owner of data center).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zuo’s teaching into DeCusatis’s system in order to allow the NIC in DeCusatis’s system to be configured according to the policy of the data center operator, thus improving the ease of managing the QoS of the data flows.  


employing the one or more QoS traffic classifier rules that are updated to classify packets into QoS traffic classes (DeCusatis, [57]; Zuo, [7][50]).

Claims 4, 5, 9, 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis in view of Mogul et al, U.S. Patent 9,755,978 (hereinafter Mogul).

As per claim 4, DeCusatis teaches the invention as claimed in claim 1.  Although DeCusatis teaches comprising:
for each of at least two of the plurality of virtual machines or containers hosted by the compute platform ([51][54], e.g., host having NIC coupled to the network and running applications in VMs hosted on the host),
receiving data to be transmitted to a destination via the network (fig. 4);
packetizing the data into a plurality of packets and buffering the plurality of packets ([51]-[56], e.g., data formatted as packets of a data flow are buffered); and
generating a plurality of work elements, each work element associated with one or more of the plurality of packets ([52], e.g., generating data flow by encapsulating network identifiers) and including metadata to be used to facilitate QoS traffic classification of the one or more of the plurality of packets associated with the work element ([70][71], e.g., the priority level assignment based on network 
implementing a respective work submission queue (col. 5, lines 55-64; col. 6, line 61-col. 7, line 2; e.g., allocated a transmission queue to each VM);
receiving data to be transmitted to a destination via the network (col. 7, lines 28-33; e.g.,  transmission queue receives packets from VM);
packetizing the data into a plurality of packets and buffering the plurality of packets in one or more software memory buffers (col. 5, lines 56-64; col. 7, lines 28-33; e.g., data formatted as packets are buffered in the transmission queues);
generating a plurality of work elements, each work element associated with one or more of the plurality of packets (col. 7, lines 28-46; e.g., generating packets to be processed by NIC) and including metadata to be used to facilitate QoS traffic classification of the one or more of the plurality of packets associated with the work element (col. 9, lines 1-17; col. 11, lines 41-53; e.g., portion of the packets are used to determine priority/class of network traffic); and
queueing the plurality of work elements in the work submission queue (col. 7, lines 28-46; e.g., queueing the packets that need to be processed by NIC in the transmission queue).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mogul’s teaching into DeCusatis’s system in order to allow NIC in DeCusatis’s system to classify packets in a more efficient manner (col. 13, lines 40-47).

As per claim 5, DeCusatis and Mogul teach the invention substantially as claimed in claim 4 above.  DeCusatis and Mogul further teach comprising: 
parsing, on the network controller, the metadata in a work element to determine a QoS traffic class to which the one or more packets associated with the work element are classified (DeCusatis, 
queuing the work element in an egress queue associated with the traffic class (DeCusatis, [56][57], e.g., queuing the packets associated with the priority level of the data flow; Mogul, col. 7, lines 28-46; col. 9, lines 1-17; e.g., queueing the packets that need to be processed by NIC in queue; col. 8, lines 8-19; col. 10, lines 21-27; e.g., queuing the packets in output queues associated with traffic classes).

As per claim 9, DeCusatis and Mogul teach the invention substantially as claimed in claim 4 above.  Mogul further teaches fetching, via the network controller, a work element from the work submission queue (i.e., the combination of transmission queue and reception queue as the claimed work submission queue; col. 9, line 37-col. 10, line 4); and writing back data to the work submission queue identifying the work element has been fetched from the work submission queue (col. 9, line 37-col. 10, line 4) 

As per claim 11, DeCusatis and Mogul teach the invention substantially as claimed in claim 4 above.  Mogul further teach comprising:
submitting work elements into the work submission queue using an original order (col. 7, lines 28-34); and
performing work defined by the work elements on the network controller out-of-order relative to the original order (col. 8, lines 2-7).

As per claim 23, DeCusatis teaches the invention as claimed in claim 22.  Although DeCusatis teaches wherein the system is further configured to:

receive data from one or more applications to be transmitted to a destination via the network (fig. 4; [54][55]);
packetize the data into a plurality of packets and buffer the plurality of ([51]-[56], e.g., data formatted as packets of a data flow are buffered);
generate a plurality of work elements, each work element associated with one or more of the plurality of packets ([52], e.g., generating data flow by encapsulating network identifiers) and including metadata to be used to facilitate QoS traffic classification of the one or more of the plurality of packets associated with the work element ([70][71], e.g., the priority level assignment based on network identifiers), however, DeCusatis does not teach work submission queue.  Mogul teaches for each of at least two of the plurality of virtual machines or containers hosted by the compute platform (col. 4, lines 40-43, e.g., each VM hosted by the host),
implement a respective work submission queue (col. 5, lines 55-64; col. 6, line 61-col. 7, line 2; e.g., allocated a transmission queue to each VM);
receive data from one or more applications to be transmitted to a destination via the network (col. 7, lines 28-33; e.g., transmission queue receives packets from VM);
 packetize the data into a plurality of packets and buffer the plurality of packets in one or more software memory buffers (col. 5, lines 56-64; col. 7, lines 28-33; e.g., data formatted as packets are buffered in the transmission queues);
generate a plurality of work elements, each work element associated with one or more of the plurality of packets (col. 7, lines 28-46; e.g., generating packets to be processed by NIC) and including metadata to be used to facilitate QoS traffic classification of the one or more of the plurality of packets associated with the work element (col. 9, lines 1-17; col. 11, lines 41-53; e.g., portion of the packets are used to determine priority/class of network traffic); and 

on the network controller,
receive or retrieve a work element from a work submission queue (col. 7, lines 28-46 e.g., using a scheduling algorithm to receive packets from transmission queues); 
parsing the metadata in the work element to determine a QoS traffic class to which the one or more packets associated with the work element are classified (col. 9, lines 1-17; col. 11, lines 41-53; e.g., NIC parses portion/header of the packets to be used to determine priority/class of network traffic); and
queue the work element in an egress queue associated with the traffic class (col. 7, lines 28-46; col. 9, lines 1-17; e.g., queueing the packets that need to be processed by NIC in queue; col. 8, lines 8-19; col. 10, lines 21-27; e.g., queuing the packets in output queues associated with traffic classes).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mogul’s teaching into DeCusatis’s system in order to allow NIC in DeCusatis’s system to classify packets in a more efficient manner (col. 13, lines 40-47).

Claims 6-8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis and Mogul in view of Applicant Admitted Prior Art (hereinafter AAPA).

As per claim 6, DeCusatis and Mogul teach the invention substantially as claimed in claim 4 above.  Mogul further teach a direct memory access (DMA) descriptor identifying a memory location in a software memory buffer for each of the one or more of the plurality of packets associated with the work element (col. 9, lines 37-48; col. 11, lines 41-53, e.g., pointer DMA pointer/descriptor identifying the packets in the queue) and a header of that packet (col. 9, lines 37-48; col. 11, lines 41-53), the method further comprising:

Although DeCusatis and Mogul did not specifically teach the DMA descriptor identifying a length of that packet, however, Mogul did teach the DMA descriptor identifying the header of the packet.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identification of the length of the packet in a packet header in order to allow the NIC to avoid excessive DMA transfer (Mogul, col. 9, lines 37-48), thus improving the efficiency of the DMA transfer. 

DeCusatis and Mogul did not specifically teach wherein a work element includes a direct memory access (DMA) descriptor.  AAPA teaches wherein a work element includes a direct memory access (DMA) descriptor [22].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate AAPA’s teaching into DeCusatis and Mogul’s system in order to allow the NIC in DeCusatis and Mogul’s system to perform DMA operation to access work needed to be processed by the NIC for the well-known benefit of DMA.

As per claim 7, DeCusatis, Mogul and AAPA teach the invention substantially as claimed in claim 6 above.  AAPA further teach wherein the DMA operation is facilitated by a DMA block on the network controller implementing a Single Root Virtual I/O (SR-IOV) Peripheral Component Interconnect (PCI) virtual function ([20]).



As per claim 24, DeCusatis and Mogul teach the invention substantially as claimed in claim 23 above.  Mogul further teach a direct memory access (DMA) descriptor identifying a memory location in a software memory buffer for each of the one or more packets associated with the work element (col. 9, lines 37-48; col. 11, lines 41-53, e.g., pointer DMA pointer/descriptor identifying the packets in the queue) and a header of that packet (col. 9, lines 37-48; col. 11, lines 41-53), wherein the network controller includes an egress buffer (col. 9, lines 11-15, e.g., output queues); and wherein the system is further configured to:
access the DMA descriptor to copy or write data corresponding to the one or more packets associated with the work element from the software memory buffer in which the one or more packets are buffered to the egress buffer using a DMA operation (col. 9, lines 9-48, e.g., employing the pointer/descriptor to DMA the packets from the transmission queue into the output queue of the NIC).  Although DeCusatis and Mogul did not specifically teach the DMA descriptor identifying a length of that packet, however, Mogul did teach the DMA descriptor identifying the header of the packet.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identification of the length of the packet in a packet header in order to allow the NIC to avoid excessive DMA transfer (Mogul, col. 9, lines 37-48), thus improving the efficiency of the DMA transfer. 

DeCusatis and Mogul did not specifically teach wherein a work element includes a direct memory access (DMA) descriptor and the DMA descriptor in a work element. AAPA teaches wherein a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate AAPA’s teaching into DeCusatis and Mogul’s system in order to allow the NIC in DeCusatis and Mogul’s system to perform DMA operation to access work needed to be processed by the NIC for the well-known benefit of DMA.

Claims 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of DeCusatis.
As per claim 12, AAPA teaches the invention substantially as claimed for a network controller (fig. 1) comprising:
a plurality of replicated circuit blocks (the combination of 148, 152, 154, 156,158, 170 of fig. 1 and the combination of 150, 160, 162, 164,166, 172 of fig. 1), each including, 
a Direct Memory Access (DMA) block (148, fig. 1);
a plurality of egress queues (152, 154, 156, 158, fig. 1); and 
one or more scheduler components (170, fig. 1); and
a network port (176, fig. 1), having an associated egress buffer (175, fig. 1), 
wherein the network controller is configured to be implemented in a compute platform (fig. 1), and wherein during operation the network port is coupled to a network (fig. 1) and wherein each replicated circuit block is configured to,
schedule egress of packets to be sent outbound from the network port into the network based on the QoS traffic classification of the packets [22]; and
transmit packets that have been scheduled for egress outbound from the network port into the network [22].

effect Quality of Service (QoS) traffic classification of packet flows corresponding to packets generated by software running on a respective virtual machine or running in a respective container on the compute platform ([5][57][66][70][71][76].e.g., arranging/grouping, on the NIC, packets of each data flow from VM of a host based on different QoS policy.  NIC assigning different priority levels to different data flows by arranging/grouping the data flows to logical queues assigned with priority levels.  NIC performs QoS of a data flow based on the assigned priority level for that particular data flow, wherein subsequent packets of the data flow are map to the queue assigned to the priority level as the initial packet of the data flow);
schedule egress of packets to be sent outbound from the network port into the network based on the QoS traffic classification of the packets ([57][66][70][71][76] e.g., NIC arranges to send data flow associated with higher priority level over data flow with lower priority level onto the network; NIC organizes to block a particular data flow and to send other data flow); and
transmit packets that have been scheduled for egress outbound from the network port into the network ([56][57][66][70][71][76].e.g., NIC sends the data flow based on the arranged priority levels or arranged block/send control to the network via the NIC port).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate DeCusatis’s teaching into AAPA in order to allow the NIC of the AAPA to implement a quality of service policy for all the data flows, thus improving the ease of managing quality of service for the virtual machines. 

As per claim 18, AAPA and DeCusatis teach the invention substantially as claimed in claim 12 above.  AAPA further teach wherein the DMA block for each of the replicated circuit blocks is 

As per claim 19, AAPA and DeCusatis teach the invention substantially as claimed in claim 12 above.  AAPA further teach wherein the DMA block for each of the replicated circuit blocks is configured to implement a Scalable IOV (S-IOV) Peripheral Component Interconnect (PCI) virtual function ([21]).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and DeCusatis in view of Zou.

As per claim 13, AAPA and DeCusatis teach the invention substantially as claimed in claim 12 above.  Although DeCusatis teaches wherein the network controller is configured to classify the packet flows into QoS traffic classes using QoS traffic classifier policies defined ([57], e.g., data flows are assigned into priority levels on the NIC using different QoS policies provided), however AAPA and DeCusatis do not specifically teach the QoS policies defined by one or more of a data center operator, a management entity of the data center, and an orchestrator entity of the data center. Zuo teaches QoS policies defined by one or more of a data center operator, a management entity of the data center, and an orchestrator entity of the data center. ([7][50], e.g., administrator, tenant of data center or physical machine owner of data center).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zuo’s teaching into AAPA and DeCusatis’s system in order to allow the NIC in AAPA and DeCusatis’s system to be configured according to the policy of the data center operator, thus improving the ease of managing the QoS of the data flows.  

s 14, 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and DeCusatis in view of Mogul.

As per claim 14, AAPA and DeCusatis teaches the invention as claimed in claim 12.  Although AAPA and DeCusatis teach the wherein a replicated circuit block (AAPA, fig. 1) is configured to:
one of receive or fetch a work element in system memory in the compute platform (DeCusatis, [52][57][66] [70], e.g., NIC receives the encapsulated network identifier to determine the priority level and the associated QoS to the data flow, the work element associated with one or more packets (DeCusatis, [52], e.g., generating data flow by encapsulating network identifiers) and including metadata to facilitate QoS traffic classification of the one or more packets associated with the work element ([70][71], e.g., the priority level assignment based on network identifiers);
parse the metadata in a work element to determine a QoS traffic class to which the one or more packets associated with the work element are classified (DeCusatis, [52][57][66] [70], e.g., NIC used the encapsulated network identifier to determine the priority level and the associated QoS to the data flow); and
queue the work element in an egress queue associated with the traffic class (DeCusatis, [56][57], e.g., queuing the packets associated with the priority level of the data flow), however, AAPA and DeCusatis do not teach work submission queue.  Mogul teaches one of receive or fetch a work element from a work submission queue implemented in system memory in the compute platform (col. 9, lines 1-17; col. 11, lines 41-53; e.g., NIC receives the packets to be processed by the NIC from transmission queue), the work element associated with one or more packets (col. 7, lines 28-46; e.g., generating packets to be processed by NIC) and including metadata to facilitate QoS traffic classification of the one or more packets associated with the work element (col. 9, lines 1-17; col. 11, lines 41-53; e.g., portion of the packets are used to determine priority/class of network traffic);

queue the work element in an egress queue associated with the traffic class (col. 7, lines 28-46; e.g., queuing the packets that need to be processed by NIC in the transmission queue; col. 8, lines 8-19; col. 10, lines 21-27; e.g., queuing the packets in output queues associated with traffic classes).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mogul’s teaching into AAPA and DeCusatis’s system in order to allow NIC in AAPA and DeCusatis’s system to classify packets in a more efficient manner (col. 13, lines 40-47).
As per claim 15, AAPA, DeCusatis and Mogul teach the invention substantially as claimed in claim 14 above.  AAPA and Mogul further teach wherein the replicated circuit block (AAPA, fig. 1) is further configured to:
implement a scheduling algorithm used to select a work element from one of the plurality of egress queues during each of a plurality of scheduling rounds (Mogul, col. 7, lines 28-46 e.g., using a scheduling algorithm to dequeuer packets from transmission queues); and
forward the work element that is selected the egress buffer (Mogul, col. 7, lines 28-46 e.g., queuing the packets into the output queue).

As per claim 17, AAPA, DeCusatis and Mogul teach the invention substantially as claimed in claim 14 above.  AAPA and Mogul further teach wherein a work element includes a DMA descriptor identifying (AAPA, [22]) a location in a memory buffer in the system memory for each of the one or more packets associated with the work element (Mogul col. 9, lines 37-48; col. 11, lines 41-53, e.g., pointer DMA pointer/descriptor identifying the packets in the queue) and a header of that packet (Mogul, col. 9, lines 37-48; col. 11, lines 41-53), the network controller further comprising:


Although AAPA, DeCusatis and Mogul did not specifically teach the DMA descriptor identifying a length of that packet, however, Mogul did teach the DMA descriptor identifying the header of the packet.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identification of the length of the packet in a packet header in order to allow the NIC to avoid excessive DMA transfer (Mogul, col. 9, lines 37-48), thus improving the efficiency of the DMA transfer. 

As per claim 21, AAPA, DeCusatis and Mogul teach the invention substantially as claimed in claim 14 above.  AAPA and Mogul further teach wherein a replicated circuit block (AAPA, fig. 1) is further configured to:
receive or retrieve work elements from the work submission queue in an original order (Mogul, col. 7, lines 28-34); and
perform work defined by the work elements out-of-order relative to the original order (Mogul, col. 8, lines 2-7).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, DeCusatis and Mogul in view of Alanis.

As per claim 16, AAPA, DeCusatis and Mogul teach the invention substantially as claimed in claim 14 above.  Although AAPA and Mogul further teach wherein the replicated circuit block (AAPA, fig. 1) is configured to:

write back data to the work submission queue identifying the work element has been fetched from the work submission queue (Mogul, col. 9, line 37-col. 10, line 4), however, AAPA, DeCusatis and Mogul do not specifically teach that the write back data identifying the work element has been fetched from the work submission queue using a second DMA operation.  Alanis teaches write back data identifying the work element has been fetched from the work submission queue using a DMA operation ([50], e.g., using RDMA ([43] [46], e.g., invoking OFED library 130 for RDMA) to add an entry indicating completion of the work queue).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alanis’s teaching into AAPA, DeCusatis and Mogul’s system in order to allow the NIC of AAPA, DeCusatis and Mogul’s system to notify completion/transmit complete using DMA, thus reducing the latency of transfer of notification [14][15].

As per claim 20, AAPA, DeCusatis and Mogul teach the invention substantially as claimed in claim 14 above.  AAPA, DeCusatis and Mogul do not specifically teach work completion queue.  Alanis teaches wherein each work element includes an identifier ([50], e.g., work queue entry), and wherein the network controller is further configured to:
complete work defined by a work element ([50], e.g., completing the work queue entry); and
add an entry including the identifier for the work element to a work completion queue in system memory using a DMA operation ([50], e.g., using RDMA ([43] [46], e.g., invoking OFED library 130 for RDMA) to add an entry indicating completion of a work queue entry to the completion queue).

.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis and Mogul in view of Alanis et al, U.S. Patent Application Publication 2015/0089011 (hereinafter Alanis).

As per claim 10, DeCusatis and Mogul teach the invention substantially as claimed in claim 4 above.  DeCusatis and Mogul do not specifically teach work completion queue.  Alanis teaches wherein each work element includes an identifier ([50], e.g., work queue entry), further comprising:
implementing a respective work completion queue for each of the at least two of the plurality of virtual machines or containers hosted by the compute platform ([46], e.g., implementing completion queue for RDMA operation for each of the userspace applications to perform RDMA with the network adapter);
completing work on the network controller defined by a work element ([50], e.g., completing the work queue entry); and 
using a direct memory access (DMA) operations to add an entry including the identifier for the work element to the work completion queue ([50], e.g., using RDMA ([43] [46], e.g., invoking OFED library 130 for RDMA) to add an entry indicating completion of a work queue entry to the completion queue).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alanis’s teaching into DeCusatis and Mogul’s system in order to allow the NIC of DeCusatis and Mogul’s system to notify completion using DMA, thus reducing the latency of transfer of notification [14][15].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis, Mogul and AAPA in view of Alanis.

As per claim 25, DeCusatis, Mogul and AAPA, teach the invention substantially as claimed in claim 24 above.  DeCusatis, Mogul and AAPA do not specifically teach work completion queue.  Alanis teaches wherein the system is further configured to: implement a respective work completion queue in system memory for each of the at least two of the plurality of virtual machines or containers hosted by the compute platform ([46], e.g., implementing completion queue for RDMA operation for each of the userspace applications to perform RDMA with the network adapter); 
complete, on the network controller, work defined by a work element ([50], e.g., completing the work queue entry); and
add an entry including an identifier for the work element to the work completion queue using a DMA operation ([50], e.g., using RDMA ([43] [46], e.g., invoking OFED library 130 for RDMA) to add an entry indicating completion of a work queue entry to the completion queue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alanis’s teaching into DeCusatis, Mogul and AAPA’s system in order to allow the NIC of DeCusatis, Mogul and AAPA’s system to notify completion using DMA, thus reducing the latency of transfer of notification [14][15].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,

application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454